UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52059 PGT, Inc. 1070 Technology Drive North Venice, FL 34275 Registrant’s telephone number: 941-480-1600 State of Incorporation IRS Employer Identification No. Delaware 20-0634715 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £* Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.01 par value –53,645,653 shares, as of May 3, 2010. * Registrant is not subject to the requirements of Rule 405 of Regulation S-T at this time. PGT, INC. TABLE OF CONTENTS Page Number Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II. Other Information Item 1.Legal Proceedings 25 Item 1A.Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use Of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.Other Information 25 Item 5.Exhibits 25 - 2 - PART I — FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PGT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) Three Months Ended April 3, April 4, (unaudited) Net sales $ $ Cost of sales Gross margin Selling, general and administrative expenses Loss from operations ) ) Interest expense, net Other (income) expense, net ) 6 Loss before income taxes ) ) Income tax benefit - - Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Table Of Contents PGT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands except per share amounts) April 3, January 2, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes, net Assets held for sale - Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Current portion of long-term debt and capital lease obligations Total current liabilities Long-term debt and capital lease obligations Deferred income taxes Other liabilities Total liabilities Commitments and contingencies (Note 11) - - Shareholders' equity: Preferred stock; par value $.01 per share; 10,000 shares authorized; none outstanding - - Common stock; par value $.01 per share; 200,000 shares authorized; 54,005 and 35,672 shares issued and 53,646 and 35,303 shares outstanding at April 3, 2010 and January 2, 2010, respectively Additional paid-in-capital, net of treasury stock Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Table Of Contents PGT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended April 3, April 4, (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization Provision for allowances of doubtful accounts Amortization of deferred financing costs 93 Stock-based compensation 98 Derivative financial instruments - 6 Loss on disposal of assets - 95 Change in operating assets and liabilities: Accounts receivable ) 57 Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable, accrued and other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from sales of equipment - 27 Net change in margin account for derivative financial instruments - Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of common stock - Payments of long-term debt ) - Payments of financing costs ) - Adjustment to proceeds from issuance of common stock - (6 ) Payments of capital leases ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Table Of Contents PGT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of PGT, Inc. and its wholly-owned subsidiary (collectively the “Company”) after elimination of intercompany accounts and transactions. These statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by United States Generally Accepted Accounting Principles (“GAAP”) for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the interim period are not necessarily indicative of the results that may be expected for the remainder of the current year or for any future periods.Each of our Company’s fiscal quarters ended April 3, 2010 and April 4, 2009 consisted of 13 weeks. The condensed consolidated balance sheet as of January 2, 2010 is derived from the audited consolidated financial statements but does not include all disclosures required by GAAP. This condensed consolidated balance sheet as of January 2, 2010 and the unaudited condensed consolidated financial statements as of April 3, 2010, should be read in conjunction with the more detailed audited consolidated financial statements for the year ended January 2, 2010 included in the Company’s most recent annual report on Form10-K.Accounting policies used in the preparation of these unaudited condensed consolidated financial statements are consistent with the accounting policies described in the Notes to Consolidated Financial Statements included in the Company’s Form10-K. In June 2009, the FASB announced that the FASB Accounting Standards Codification (“Codification”) was the new source of GAAP recognized by the FASB for nongovernmental entities. NOTE 2.RECENT DEVELOPMENTS On April 6, 2010, our shareholders approved the Amended and Restated 2006 Equity Incentive Plan, the Equity Exchange, and the Issuer Tender Offer.See Note 6 for additional information. NOTE 3.RESTRUCTURINGS On January 13, 2009, and March 10, 2009, we announcedrestructurings based on results of our continued analysis of target markets, internal structure, projected run-rate, and efficiency.As a result of the restructurings, we recorded charges of $3.0 million in the condensed consolidated statement of operations for the three months ended April 4, 2009.Of this amount $1.4 million is classified within cost of goods sold and $1.6 million is classified within selling, general and administrative expenses.The charges related primarily to employee separation costs and were disbursed prior to the end of 2009. We also announced restructurings on September 24, 2009 and November 12, 2009,which were also a result of the continued analysis of our target markets, internal structure, projected run-rate, and efficiency.The charges from these restructurings totaled $2.4 million, of which $0.2 million and $0.9 million was unpaid as of April 3, 2010, and January 2, 2010, respectively, and classified within accounts payable and accrued liabilities in the accompanying condensed consolidated balance sheets. The unpaid amount as of April 3, 2010 and is expected to be disbursed in 2010. The impact of all 2009 restructurings resulted in a decrease in our workforce of approximately 480 employees, and a total amount of restructuring charges of $5.4 million. - 6 - Table Of Contents The following table provides information with respect to our accrual for restructuring costs: Accrued Restructuring Costs Beginning of Period Charged to Expense Disbursed in Cash End of Period (in thousands) Three months ended April 3, 2010: 2009 Restructurings - ) For the three months ended April 3, 2010 $ $
